Powell, J.
Thornton sued out an attachment against Beck-ham and caused summons of garnishment to be issued and served upon J. D. Carréker; the garnishee answered, and the plaintiff in error filed a claim to the fund. The issue was submitted to the jury, and they found for the plaintiff. The claimant filed a motion for new trial, upon the general grounds and upon the ground that the judge erred in admitting certain testimony. During the pendency of this motion for new trial the claimant presented and caused to be certified and transmitted to this court (or rather the-Supreme Court, from which it was transferred to this court) a bill of exceptions assigning error upon several important rulings made during the progress of the case, and also upon the final judgment. That bill of exceptions, we were constrained to hold, under repeated rulings of the Supreme Court, was prematurely brought, and the sarnie has been dismissed (Case No. 116, ante). The questions presented in that bill of exceptions are therefore no longer before this court for decision, and we have jurisdiction only of the assignments of error made in the motion for new trial, to the overruling of which a distinct bill of exceptions was sued out. We have examined these grounds carefully, and our judgment therein is announced in the headnote. Judgment affirmed. '